Citation Nr: 1733302	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-04 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for pancreatitis.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depressive disorder, and attention deficit disorder.  

3.  Entitlement to service connection for a total abdominal hysterectomy with bilateral salpingo-oophorectomy, to include as secondary to the Veteran's claimed acquired psychiatric disorder.  

4.  Entitlement to service connection for unexplained bleeding, to include endometriosis, and to include as secondary to the Veteran's claimed acquired psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and L.B.


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to July 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The matters have since been transferred to the RO in Atlanta, Georgia.  

In February 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.  

The issues of entitlement to service connection for an acquired psychiatric disorder, a total abdominal hysterectomy with bilateral salpingo-oophorectomy, and unexplained bleeding are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

On February 14, 2017, prior to the promulgation of a decision in the appeal, the Board received written and oral notice from the Veteran of her request to withdraw her appeal of the issue of entitlement to service connection for pancreatitis.  
CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to service connection for pancreatitis are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by her authorized representative.  Id.  In a February 2017 statement, the Veteran submitted a written statement expressing her request to withdraw the appeal concerning service connection for pancreatitis from consideration before the Board, and the Veteran affirmed her request to withdraw this claim at her February 2017 Board videoconference hearing.  Hence, there remain no allegations of errors of fact or law with respect to the issue of entitlement to service connection for pancreatitis.  Accordingly, the Board does not have jurisdiction to review the instant claim on appeal, and it is therefore dismissed.  


ORDER

The appeal as to the issue of entitlement to service connection for pancreatitis is dismissed.  


REMAND

The Veteran contends that she is entitled to service connection for an acquired psychiatric disorder, a total abdominal hysterectomy with bilateral salpingo-oophorectomy, and unexplained bleeding.  As reflected in various statements from the Veteran, as well as her February 2017 Board videoconference hearing testimony, the Veteran maintains that she has PTSD due to military sexual trauma.  She also asserts that her total abdominal hysterectomy and unexplained bleeding are the result of the claimed in-service sexual assaults.  Before a decision can be reached on the Veteran's claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

With respect to each of the matters on appeal, the record reflects that there might be outstanding service treatment records that are pertinent to the Veteran's claims.  The Veteran's service treatment records were requested in January 2010, and according to a response to the request for such records, the Veteran's file was incomplete, and all service treatment records at Code 13 were provided.  Service treatment records contained in the claims file appear to be limited to a May 1979 report of medical history and report of medical examination.  As it is unclear whether there are additional service treatment records that can be obtained, on remand, the AOJ should attempt to obtain any outstanding service treatment records.  In this regard, the Board notes that at her February 2017 hearing, the Veteran indicated that she was hospitalized at Fort Leonard Wood during her active military service in or around November or December 1978.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  

The record also indicates that there might be outstanding military personnel records that are pertinent to the Veteran's claims.  At her February 2017 Board videoconference hearing, the Veteran indicated that she received an Article 15 during her military service.  A review of the Veteran's personnel records shows no record of the Veteran receiving Article 15 action during her active military service.  However, a letter dated in July 1980 provides that she was dis-enrolled from the Advanced ROTC Program based on undesirable traits of character.  The letter provides that a report of the AR 15-6 Board of Officers dated in June 1980 was attached, but such report is not contained in the personnel records that are currently located in the Veteran's claims file.  As such, on remand, the AOJ should attempt to obtain outstanding service personnel records, if any.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  
In addition, the record suggests that there are outstanding civilian treatment records from U.S. Army health facilities dated between 1979 and August 1987.  Specifically, in June 2010, the Veteran submitted several VA Forms 21-4142, authorizing VA to obtain medical records from Fort Rucker, the Hunter Army Airfield, and the San Hose Army Base, in addition to overseas records from the Nurnberg Military Hospital, the Wiesbaden Airbase Clinic, and the Lindsay Air Station Hospital.  According to the VA Forms 21-4142 and the Veteran's February 2017 hearing testimony, these medical records are under the Veteran's previous married name, and they are associated with her former spouse's Social Security Number, which is contained on the VA Forms 21-4142.  As there is no indication that the AOJ attempted to obtain these records, it should attempt to obtain them on remand.   38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  

The record also provides that there are outstanding VA treatment records that are pertinent to the Veteran's claims.  The record currently includes VA treatment records from the Clarksburg VA Medical Center (VAMC) dated between July 2009 and August 2009, and from July 2011 to March 2012.  However, based on these treatment records and the Veteran's February 2017 testimony, the Veteran has also received treatment at the Bay Pines, Huntington, Atlanta, and Pittsburgh VAMCs.  As such, the Board must remand the Veteran's claims to obtain these and any other outstanding VA treatment records that are identified.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  

Because a July 2009 VA psychiatry note indicates that the Veteran receives Social Security Disability benefits for an unspecified disability or disabilities, there may also be outstanding records from the Social Security Administration (SSA) that are relevant to the Veteran's claims.  Therefore, on remand, the AOJ must obtain and associate with the claims file any SSA decisions awarding or denying benefits to the Veteran, in addition to the records upon which SSA based any decision.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2) (stating that VA will end its efforts to obtain federal records only if it concludes that the records sought do not exist or that further efforts to obtain such records would be futile).  

The record also indicates that there are outstanding private medical treatment records that might be relevant to the Veteran's claims.  In June 2010, the Veteran submitted numerous signed VA Forms 21-4142, authorizing VA to obtain treatment records from a variety of providers, including the University of Heidelberg Medical Center in Germany; Dr. R. Augustines in Clearwater, Florida; Dr. E. Martinez in Clearwater, Florida; Dr. Desai in Largo, Florida; Dr. T. Lee in Pinellas Park, Florida; Directions for Mental Health in Largo, Florida; Suncoast Family Clinic in Largo, Florida; Suncoast Hospital in Largo, Florida; Morton Plant Hospital in Clearwater, Florida; Dr. T. Tribiano; Dr. D. Hemseth; Chandler General Hospital in Savannah, Georgia; R. Leiman, Ph.D. in Frankfurt, Germany; social worker S. Rossbach in Frankfurt, Germany; social worker G. Arruda in Largo, Florida; social worker H. Marshall in Largo, Florida; Dr. S. McClure in Clarksburg, West Virginia; and Buckhannon Women's Health Center in Buckhannon, West Virginia.  As there is no indication that the RO attempted to obtain these records, on remand, the AOJ should make reasonable efforts to obtain adequately-identified private medical records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  

Under its duty to assist, VA must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A review of the Veteran's VA treatment records indicates that she has been assessed with PTSD (noncombat, including MST), major depressive disorder, and attention deficit disorder.  A June 2010 letter from private physician S. Rush attributes her claimed acquired psychiatric disorder, at least in part, to military sexual trauma.  In addition, a June 2010 Application for Admission to Center for Sexual Trauma Services, which was completed by a VA psychologist, and a May 2011 intake summary from Appalachian Community Health Center, suggest that the Veteran's acquired psychiatric disorder might be attributable to military and/or non-military sexual trauma.  In light of this background, a VA examination addressing the nature and etiology of the Veteran's claimed acquired psychiatric disorder is warranted on remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, because the Veteran's claim was certified for appeal before the Board prior to August 4, 2014, any diagnoses rendered for purposes of obtaining VA benefits for an acquired psychiatric disorder must use the DSM-IV criteria.  See 38 C.F.R. § 4.125(a); 80 Fed. Reg. 14308 (March 15, 2015) (final rule amending 38 C.F.R. § 4.125).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA, government, or private health care providers.  In particular:

Obtain any outstanding treatment records from the Clarksburg, Bay Pines, Huntington, Atlanta, and Pittsburg VAMCs dating from the Veteran's separation from service to the present.  

Obtain any outstanding civilian medical treatment records from U.S. Army health facilities dated between 1979 and August 1987, to include records from Fort Rucker, the Hunter Army Airfield, and the San Hose Army Base, in addition to overseas records from the Nurnberg Military Hospital, the Wiesbaden Airbase Clinic, and the Lindsay Air Station Hospital.  Any search for such records should be conducted using the Veteran's previous married name, and her former spouse's Social Security Number, as contained on VA Forms 21-4142 submitted in June 2010.  

In addition, ask the Veteran to submit, or to complete a release for VA to obtain on her behalf, outstanding private treatment records from the University of Heidelberg Medical Center in Germany; Dr. R. Augustines in Clearwater, Florida; Dr. E. Martinez in Clearwater, Florida; Dr. Desai in Largo, Florida; Dr. T. Lee in Pinellas Park, Florida; Directions for Mental Health in Largo, Florida; Suncoast Family Clinic in Largo, Florida; Suncoast Hospital in Largo, Florida; Morton Plant Hospital in Clearwater, Florida; Dr. T. Tribiano; Dr. D. Hemseth; Chandler General Hospital in Savannah, Georgia; R. Leiman, Ph.D. in Frankfurt, Germany; social worker S. Rossbach in Frankfurt, Germany; social worker G. Arruda in Largo, Florida; social worker H. Marshall in Largo, Florida; Dr. S. McClure in Clarksburg, West Virginia; and Buckhannon Women's Health Center in Buckhannon, West Virginia.  

Follow the procedures for obtaining the records as set forth in 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Undertake appropriate development to obtain any outstanding service treatment records, to include records from Fort Leonard Wood dated in or around November or December 1978.  

3.	Undertake appropriate development to obtain any outstanding military personnel records, to specifically include records pertaining to Article 15 actions during the Veteran's active military service, if any, and a June 1980 report of the AR 15-6 Board of Officers.  

4.	Perform an SSA inquiry to determine whether there are any records that exist but have not yet been associated with the claims file, to include any administrative decision(s) on any application for SSA disability benefits and all underlying medical records in SSA's possession.  If the search for such records yields negative results, the claims file must be properly documented as to the unavailability of these records.  Associate all SSA inquiries, records requests, and responses received with the claims file.  

5.	After completing the development requested in numbers (1) through (4) above, afford the Veteran a VA examination with an appropriate medical examiner regarding the nature and etiology of her claimed acquired psychiatric disorder.  The claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  All tests and studies deemed necessary by the examiner should be performed, and all findings should be reported in detail.  The examiner should respond to the following:  

a)  Using the DSM-IV criteria, the examiner should identify with specificity, all diagnoses that are pertinent to the Veteran's claimed acquired psychiatric disorder that have existed at any time since July 2009.  

b)  For any psychiatric disorder that is identified, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that it is etiologically related to the Veteran's active military service, to include as due to the Veteran's claimed in-service military sexual trauma, with consideration of 38 C.F.R. § 3.304(f)(5).  

A complete rationale for all opinions should be provided.  The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports, including those of continuity and symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  

6.	After completing the development requested above, in addition to any other development deemed necessary by the AOJ, re-adjudicate the Veteran's claims with consideration of all evidence added to the claims file since the issuance of the January 2013 SOC.  If any of the benefits sought are not granted in full, furnish the Veteran and her representative an SSOC, and return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


